                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAI2 FEB                   12   PH    1:   39
                                       EL PASO DIVISION


 ANGELICA REYNA BARRON,
                    Plaint   ff
                                                        §             EP-19-CV-00270-RFC
 -vs-                                                   §

 ANDREW SAUL, COMMISSIONER OF THE
 SOCIAL SECURITY ADMINISTRATION,                        §
                    Defendant                           §

                                  MEMORANDUM OPINION AND ORDER

        Plaintiff appeals from the decision of the Commissioner of the Social Security

Administration ("Commissioner"), denying her claims for disability insurance benefits ("DIB")

under Title II of the Social Security Act and supplemental security income ("SSI") under Title

XVI of the Social Security Act. Both parties consented to trial on the merits before a United States

Magistrate Judge, and the case was transferred to this Court for trial and entry ofjudgment pursuant

to 28 U.S.C.    §   63 6(c) and Appendix C to the Local Court Rules   of this district. For the reasons

set forth below, this Court orders that the Commissioner's decision be AFFIRMED.

I.      PROCEDURAL HISTORY

        On May 30, 2017, Plaintiff filed applications for DIB and SSI. (R:1 17-1 18.) Plaintiff's

applications were initially denied on June 16, 2017, and denied again upon reconsideration on

September   1   and September 6, 2017. (R:117-118, 139-140.) On January 26, 2018, a              de novo


hearing was held before an administrative law judge ("AU"); a supplemental hearing was held

before the AU on June 14, 2018. (R:7, 36.) The AU issued an unfavorable determination on

August 27, 2018. (R: 141.) The Appeals Council vacated the       AU' s decision on November            30,

2018, and remanded. (R:158.) Subsequent to a third hearing held on March 11, 2019, the AU




                                                   1
issued a second unfavorable decision denying benefits on May 31, 2019. (R:48, 84.) The Appeals

Council then denied Plaintiffs request for review on August 27, 2019. (R: 1-5.)

II.       ISSUES

          Plaintiff presents the following issues for review:

          1.     Whether the AU erred in determining Plaintiffs residual functional capacity;
          2.     Whether the AU erred in deciding that Plaintiff's impairments were not equal to a
                 listing under 20 C.F.R. Part 404, Subpart P, Appendix 1;
          3.     Whether the AU erred in creating and considering an "other evidence" category
                 composed of his own observations during the hearing;
         4.      Whether the AU erred in performing the step five analysis.

          (ECFN0. 16:3-10.)

III.     DISCUSSION

         A. Standard of Review

         This Court's review is limited to a determination of whether the Commissioner's final

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards in evaluating the evidence. Martinez v. Chater,

64 F.3d 172, 173 (5th Cir. 1995); Greenspan          v.   Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

Substantial evidence is more than a scintilla, but less than a preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. Ripley v. Chater,

67 F.3d 552, 555 (5th Cir. 1995). A finding of no substantial evidence will be made only where

there is a "conspicuous absence of credible choices" or "no contrary medical evidence." Abshire

v.   Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (citing Hames     v.    Heckler, 707 F.2d 162, 164 (5th Cir.

1983)). In reviewing the substantiality of the evidence, a court must consider the record as a whole

and "must take into account whatever in the record fairly detracts from its weight." Singletary v.

Bowen, 798 F.2d 818, 823 (5th Cir. 1986) (quoting Parsons            v.   Heckler, 739 F.2d 1334, 1339 (8th

Cir. 1984)).
          If the Commissioner's findings are supported by substantial evidence, they are conclusive

and must be affirmed. Martinez, 64 F.3d at 173. In applying the substantial evidence standard, a

court must carefully examine the entire record, but may not reweigh the evidence or try the issues

de novo.    Havoodv. Sullivan, 888 F.2d     1463, 1466 (5th Cir. 1989). It may not substitute its own

judgment "even if the evidence preponderates against the [Commissioner's] decision," because

substantial evidence is less than a preponderance. Harrell     v.   Bowen, 862 F.2d 471, 475 (5th Cir.

1988). Conflicts in the evidence are for the Commissioner, and not the courts, to resolve. Speliman

v.   Shalala, 1 F.3d 357, 360 (5th Cir. 1993).

          B. Evaluation Process

          Disability is the "inability to engage in substantial gainful activity by reason of any

medically determinable physical or mental impairment which has lasted or can be expected to last

for a continuous period of not less than 12 months." 42 U.S.C.      §   423(d)(1)(A). The AU evaluates

disability claims according to a sequential five-step process: (1) whether the claimant is currently

engaged in substantial gainful activity; (2) whether the claimant has a medically determinable

impairment(s) that is severe; (3) whether the claimant's impairment(s) meet or equal the severity

of an impairment listed in 20 C.F.R. Part 404, Subpart B, Appendix                   1; (4)   whether the

impairment(s) prevent the claimant from performing past relevant work; and (5) whether the

impairment(s) prevent the claimant from doing any other work. 20 C.F.R.          §   404.1520(4).

          An individual applying for benefits bears the initial burden of proving that he is disabled.

Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990). The claimant bears the burden of proof at

the first four steps. Once met, the burden will then shift to the Commissioner to show that there is

other substantial gainful employment available that the claimant can perform. Harrell v. Bowen,

862 F.2d 471, 475 (5th Cir. 1988).      If the Commissioner satisfies this burden, "the burden then


                                                   3
shifts back to the claimant to prove that he is unable to perform the alternate work."   Selders,   914

F.2d at 618 (citing Fraga v. Bowen, 810 F.2d 1296, 1302 (5th Cir. 1987)).

       Here, at the first step, the AU found that Plaintiff had not engaged in substantial gainful

activity since May 16, 2017, the alleged onset date. (R:87.) At the second step, the AU found

that Plaintiff had the following impairments which, in combination, were severe: diabetes mellitus

(with neuropathy and retinopathy) and no vision in her right eye. (R:88.) The AU also found

Plaintiff's high cholesterol, hypertension, kidney dysfunction, and obesity to be non-severe. (Id.)

At the third step, the AU found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments. (R:89.)

       Before the fourth step, the AU found that Plaintiff had the residual functional capacity

("RFC") to do light work. (Id.) Specifically, Plaintiff was found to be able to do the following:

lift andlor carry 20 pounds occasionally and 10 pounds frequently; stand and/or walk for up to six

hours in an eight-hour workday and sit for up to six hours in an eight-hour workday; never climb

ladders, ropes, or scaffolds; "only frequently" climb ramps or stairs; and "only frequently" balance,

stoop, kneel, crouch, or crawl. (Id.)

       At the fourth step, the AU found that Plaintiff was unable to perform any past relevant

work. (R:93.) At the last step, considering Plaintiff's age, education, work experience, and RFC,

the AU found that there were jobs that existed in significant numbers in the national economy that

Plaintiff could have performed. (Id.) The AU concluded that Plaintiff had not been under a

disability, as defined in the Social Security Act, from May 16, 2017, through the date of the AU's

decision. (R:94.)




                                                 r'ii
       C. Analysis

               a. The AU did not err in his analysis of Plaintiff's RFC.

       Plaintiff first argues that the AU erred in his analysis of Plaintiff's RFC. (ECF No. 16:3.)

In particular, Plaintiff contends that the AU erred in failing to consider the effect of her diabetic

neuropathy on each unique exertional and non-exertional factor separately.

       Plaintiff is correct that Social Security Ruling 96-8p requires "that adjudicators consider

the [exertional and non-exertional] capacities separately when deciding whether an individual can

do past relevant work." But the AU discussed Plaintiff's history       of diabetic neuropathy, and

acknowledged that neuropathy causes "acute burning in the extremities." (R:91.) The AU noted

that at a November 11, 2017, examination Plaintiff's "diabetes was stable ... [with] no cold or heat

intolerance[.]" (Id.) Plaintiff's January 19, 2018, examination, which was also noted by the AU,

yielded similar results. (Id.) Finally, the AU noted that Plaintiff was "formally assessed with a

history of diabetic neuropathy, of no more than mild-to-moderate degree" on January 14,2019.

(Id.) The AU discussed the effect these conditions had on Plaintiff's ability to use her feet and

found that Plaintiff had no other physical limitations.       (Id.)   This discussion by the AU

demonstrates that he considered the effect that Plaintiff's neuropathy had on her exertional and

non-exertional capabilities. Thus, the record shows that the AU considered Plaintiff's diabetic

neuropathy in analyzing Plaintiff's RFC.

               b. The AU did not err in deciding that Plaintiff's impairments are not equal

                   to a listing.

       Plaintiff further argues that the AU erred when he decided that Plaintiff's impairments are

not equal to a listing under 20 C.F.R. Part 404, Subpart P, Appendix     1   ("the Appendix"). (ECF
No. 16:4.) Plaintiff argues that her diabetic neuropathy, diabetic retinopathy, and peripheral

neuropathy qualify as disabilities under Appendix                  1.    (Id.)

            As a preliminary matter, Plaintiff has not met her burden to show that her alleged diabetic

neuropathy and peripheral neuropathy meet or equal a listing. 20 C.F.R.                      §   404.1520(d); Muse             v.




Sullivan, 925 F.2d 785, 789 (5th Cir. 1991) (Plaintiff has the burden of proof at step three of the

sequential evaluation process). Plaintiff merely alleges, without providing any citation to the

record or other authority to support her argument, that her impairments are equal to listings for

diabetic neuropathy and peripheral neuropathy.

            Plaintiff also contends that the AU erred in failing to consider whether her diabetic

retinopathy rose to the level of a listing under Section 2 of the Appendix. (ECF No. 16:4.) But

the AU did consider evidence of Plaintiff's vision loss and found that Plaintiff's condition did not

equal the criteria of listings 2.02, 2.03, and 2.04. (R:89-92.) In particular, the AU found that

Plaintiff retained vision in her left eye despite her diabetic retinopathy. (R:91.) Thus, the AU did

not err in this regard.

            Moreover, the   AU's analysis of Plaintiff's impairments was proper under the Appendix.
Under Section 6 of the Appendix, peripheral neuropathy may establish a genitourinary disorder,

but "the peripheral neuropathy must be a severe impairment." 20 C.F.R. 404, Subpt. P, App. 1,                                  §

6.00(C)(4). Peripheral neuropathy is a factor that, combined with other factors, establishes chronic

kidney disease. Id. at § 6.05 B2. But peripheral neuropathy alone, absent other evidence, does not

establish genitourinary disability. Peripheral neuropathy that causes certain extreme limitations

may also establish a neurological disorder. Id. at             §   11.04. Finally, peripheral neuropathy is also a

factor that may establish a visual disorder (id. at            §   1    02(A)(6)(a)), a digestive system disorder            (id.



at   §   105), a neurological disorder   (Id.   at   §   11.01), or an autoimmune disorder        (Id.   at   §   114.02).
        Diabetic retinopathy is likewise merely a factor in determining whether an applicant has a

hematological disorder, an endocrine disorder, or a visual disorder.             Id.   at   §   7.18,

9.O0(B)(5)(a)(ii), 102.02(B)(1). Like peripheral neuropathy, whether retinopathy establishes a

disorder within the meaning of Appendix 1 depends on the severity of the retinopathy. Id. General

neuropathy, meanwhile, is a factor for evaluating the existence of an immune system disorder. Id.

at   114.00J.

       Here, the AU discussed Plaintiff's history of diabetic and peripheral neuropathy and

diabetic retinopathy in detail. (R:89-92.) The AU found that Plaintiff was formally assessed with

a history of "mild-to-moderate" diabetic neuropathy and retained vision in her left eye despite her

diabetic retinopathy. (R:91.) Moreover, the AU noted that at the March 2019 hearing Plaintiff

wore glasses and "testified that she could see and read with her left eye." (R:93.) These findings

are not disputed by Plaintiff; moreover, they accurately reflect the relevant objective medical

evidence in the record. Thus, the   AU's determination that Plaintiff's impairments are not equal
in severity to any of the listings in Appendix 1 was supported by substantial evidence.

                c. The AU      did not err in creating and considering an "other evidence"

                   category.

        Plaintiff next argues that the AU erred in creating and considering an "other evidence"

category in denying Plaintiffs application. (ECF No. 16:5.) Plaintiff cites the Federal Rules of

Evidence and the Social Security Act. (Id. at 6.) In particular, Plaintiff argues that the AU

engaged in impermissible medical fact finding in relying on his own observations during the March

11,20l9hearing. (Id.)

       Plaintiff's reliance on the Federal Rules of Evidence is misplaced. "The Federal Rules of

Evidence do not apply to the admission of evidence in Social Security administrative proceedings."



                                                 7
Bayliss   v.   Barnhart, 427 F.3d 1211, fn. 4 (9th Cir. 2005). Rather, "[t]he administrative law judge

may receive any evidence at the hearing that he or she believes is material to the issues, even

though the evidence would not be admissible in court under the rules of evidence used by the

court." 20 C.F.R.       §    404.950(c), 416.1450(c). Thus, the AU has broad discretion in deciding

what evidence to consider, and the Federal Rules of Evidence do not limit this discretion.

          Plaintiff is also incorrect that the AU impermissibly relied on his own observations during

the March 2019 hearing.           The regulations state that the Social Security Administration "will

consider all of the evidence presented, including ... observations by our employees [e.g., an AU]

and other persons." 20 C.F.R.          §   404. 1529(c)(3). "The evaluation of a claimant's subjective

symptoms is a task particularly within the province of the AU, who has had an opportunity to

observe whether the person seems to be disabled." Loya v. Heckler, 707 F.2d 211, 215 (5th Cir.

1983); see also Vaughan v. Shalala, 58 F.3d 129, 131 (5th Cir. 1995). On the other hand, the

"[a]dministrative law judge is not free to reject a disability claimant's complaints of pain solely on

basis of personal observations made of claimant during the hearing; furthermore, he may not reject

a claimant's subjective complaints of pain solely because the objective medical evidence does not

fully support them." Reinhart v. Secretary of Health & Human Services, 733 F.2d 571, 573 (8th

Cir. 1984).

          Here, the AU wrote in his May 2019 decision, "[Plaintiff] alleged disabling numbness

throughout her entire body (secondary to diabetes), yet I observed no discomfort or limitation of

function. She sat comfortably throughout the entire hearing, showing no evidence of distress."

(R:92.) Pursuant to the regulations sections discussed in the preceding paragraph, the AU

properly relied on his own observations during the hearing. Plaintiff is correct that, if this were

the sole basis for the      AU's denial, remand would be appropriate. But the   AU also supported his



                                                      8
decision with a detailed analysis of Plaintiff's medical history, which included complaints of

numbness. (R:92-93.) Thus, the        AU's reliance     on his own observations during the hearing in

conjunction with relevant objective medical evidence, was not erroneous.

        Plaintiff also argues that the AU erred in considering Plaintiff's decision to quit working

on the same day that her case was taken up for review by the Appeals Council. (ECF No. 16:6.)

An AU "will consider all of the evidence presented." 20 C.F.R.          §   404.1 529(c)(3). "Occasional

symptom-free    periodsand        even the sporadic ability to      workare       not inconsistent with

disability." Lester v. Chater, 81 F.3d 821, 833 (9th Cir.1995). "[R]eturn to work is not dispositive

of... eligibility for a closed period of disability.   [But] ... ability to work on a sustained basis

[is] relevant." Lee v. Comm 'r    ofSocial Sec., 248 Fed.App'x 458,    461 (3d Cir. 2007).

       Here, the AU made the following observations regarding Plaintiff's work during the

pendency of her claim: "Immediately after I [the AU] issued my August 2018 decision, denying

her claim, she [Plaintiff] returned to work.       However, immediately after the AC issued its

November 2018 Remand Order, she stopped working. It appears that she stopped working for

reasons unrelated to her alleged symptoms." (R:92.)

       Plaintiff argues that the AU "cannot cite to any objective evidence to support this

conclusion because it is contrary to the facts of the case." (ECF No.16:6.) But, as noted in the

preceding paragraph, the AU did cite facts with regard to the timing of Plaintiff's work during the

pendency of her claim. As the AU can and must consider all evidence before him, this Court finds

that the AU did not err in weighing evidence of Plaintiff's attempt at work during the pendency

of her claim. 20 C.F.R.   §   404.1529(c)(3). This Court cannot reweigh the evidence, nor substitute

its judgment for that of the AL        Haood v.        Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989);
Harrell   v.   Bowen, 862   F.2d 471, 475 (5th Cir. 1988). It was not clearly erroneous for the AU to

find that the timing of Plaintiffis decision to quit working weighed against her credibility.

                  d. The AU did not      err in his step five analysis.
        Finally, Plaintiff argues that the AU erred in his step five analysis. (ECF No. 16:7.) In

particular, Plaintiff argues that the AU        ignored the vocational expert's testimony, that the

vocational expert improperly relied on the Dictionary of Occupational Titles ("DOT"), and that

the AU erroneously failed to ask the vocational expert whether her testimony conflicted with the

DOT. (Id. at 7-9.)

        Plaintiff is incorrect that the AU ignored the vocational expert's testimony. In response

to a hypothetical involving a person who "suffers from numbness throughout her whole body that

just interferes with ... sustainability in the workplace," the vocational expert replied, "If numbness

was ... to an extent that a person was not able to sustain work, I do not believe I would be able to

identify any occupations[.]" (R:79.) This hypothetical portrays medical circumstances more

extreme than those of the Plaintiff. Indeed, the AU found that Plaintiff had only experienced

"acute burning in the extremities" and other symptoms of neuropathy for a short period of time in

the fall of 2017, and later "unspecified lower back and right leg pain, and lower extremity edema"

in the winter of 2019. (R:9 1.) Other than these two short periods of neuropathy-related symptoms,

the AU found that the Plaintiff's "diabetes was stable ... [and Plaintiff had] negative endocrine

findings includ[ing] no cold or heat intolerance" at examinations later in the fall of 2017 and

throughout 2018. (Id.) Most importantly, the AU found that Plaintiff was formally diagnosed

with "a history of diabetic neuropathy, of no more than mild-to-moderate degree" in the winter of

2019.     (Id.)   This indicates that through the hypothetical the vocational expert considered




                                                    10
symptoms more extreme than those of the Plaintiff. Thus, the AU did not err in his evaluation of

the vocational expert's testimony.

       Nor did the AU err in his reliance on the vocational expert's testimony incorporating the

DOT. Plaintiff is correct that various appellate courts, most notably the Seventh Circuit in

Browningv. Colvin, have expressed criticism of the DOT. 766 F.3d 702, 709 (7th Cir. 2014). But

20 C.F.R. § 404.1566(d) lists the DOT as a publication from which the AU                   may take

administrative notice of reliable job information. "As a result of these regulations (and as the

Seventh Circuit further observed in Chavez), 'the DOT is a source that VEs regularly canvass to

identify job titles suitable for a claimant." Ciara H   v.   Saul, 2019WL 4573105, at *15 (N.D. Ill.

Sept. 20, 2019) (quoting Chavez v. Berryhill, 895 F.3d 962, 965 (7th Cir. 2018)). Thus, the AU

did not err when he relied on vocational expert testimony that was based upon the DOT.

       Plaintiff argues that the vocational expert and the AU            should have relied on the

Occupational Information Network ("O*NET") in place of the DOT. (ECF No. 16:7.) "[W]hile

the DOT appears on the list of governmental and other publications from which the agency can

take 'administrative notice of reliable job information,' the O*NET does not." Malfer      v.   Colvin,

2013 WL 5375775, at *5 (W.D. Pa. Sept. 24, 2013). The AU did not err in his reliance on the



       Plaintiff next argues that the AU erred by failing to ask the vocational expert whether her

testimony conflicts with the DOT. Plaintiff is correct that Social Security Ruling OO-4p imposes

an affirmative responsibility to inquire into any conflicts between a vocational expert's testimony

regarding the requirements of a specific job and the information about that job in the DOT.

Plaintiff is also correct that the AU did not ask the vocational expert about any conflicts between

her testimony and the DOT. (See R:75-80.) However, Plaintiff alleges no inconsistencies between



                                                11
the vocational expert's testimony and the DOT. Nor does this Court find any such inconsistencies.

Moreover, "inconsistencies need not be fatal if substantial evidence exists in other portions of the

record that can form an appropriate basis to support the result." Rutherford   v.   Barnhart, 399 F.3d

546, 557 (3rd Cir. 2005). Where, as here, there are no inconsistencies between the vocational

expert's testimony and the DOT, the substantial evidence supporting the    AU's decision remains
untainted by any purported error.

       It is also worth noting that Plaintiff's "counsel did not raise the DOT issue during the

hearing and did not cross-examine the expert on her opinion regarding [Plaintiff's] residual

functional capacity to perform the listed jobs." Lopez v. Barnhart, 33 Fed.App'x 705 (5th Cir.

2002). "[C]laimants should not be permitted to scan the record for implied or unexplained conflicts

between the specific testimony of an expert witness and the voluminous provisions of the DOT,

and then present that conflict as reversible error, when the conflict was not deemed sufficient to

merit adversarial development in the administrative hearing."        Barratt   v.   Astrue, 2008 WL

2325636, at *2 (5th Cir. June 6, 2008) (per curiam, internal quotes omitted; quoting Carey v. Apfel,

230 F.3d 131, 146 (5th Cir. 2000)). Plaintiff therefore waived these issues by not raising them at

the administrative hearing.




                                                12
IV.    CONCLUSION

       Substantial evidence supports the     AU's RFC determination, the AU's evaluation of
whether Plaintiff's impairments were equal to a listing, the   AU' s creation and consideration of an
'other evidence' category, and the AU's step five analysis. Based on the foregoing, the Court

hereby ORDERS that the decision of the Commissioner be AFFIRMED.

       SIGNED this 12th day of February, 2020.




                                      ROBERT F. CASTANEDA
                                      UNITED STATES MAGISTRATE JUDGE




                                                 13
